Case 1:20-cv-01052-TSE-IDD Document 76 Filed 09/21/21 Page 1 of 2 PageID# 582




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF VIRGINIA
                                  ALEXANDRIA DIVISION


 CHARLOTTE CHARLES, et al.,

                Plaintiffs,

         v.                                               Civil Case No. 1:20-cv-1052

 ANNE SACOOLAS, et al.,

                Defendants.


                 JOINT MOTION TO CONTINUE SCHEDULING ORDER

       The parties have reached an agreement to resolve this matter. All parties anticipate filing

a joint stipulation of dismissal within 30 days. In light of these developments as well as

upcoming deadlines in the Scheduling Order, including a deadline for pretrial disclosures on

September 23, 2021, the parties jointly request to continue all deadlines in the Scheduling Order

by 45 days. The current schedule and requested extended deadline are set forth below.


                               Current Deadline                             Extended Deadline

Pretrial disclosures                  9/23                                          11/8

Final Pretrial Conference             9/30                                          11/15

Objections to exhibits                10/4                                          11/18




                                              By:    s/ Jay Nanavati
                                                     Jay Rohit Nanavati
                                                     Counsel for Defendants




                                                 1
Case 1:20-cv-01052-TSE-IDD Document 76 Filed 09/21/21 Page 2 of 2 PageID# 583




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on September 21, 2021, I electronically filed the foregoing with

the Clerk of the Court using the ECF.


Dated: September 21, 2021                                s/ Jay Nanavati
                                                         Jay Rohit Nanavati




                                             2
